COWEN, Circuit Judge,
concurring in the judgment only.
I would affirm the district court’s order granting summary judgment to defendants. Unlike my brethren, though, I do not reach the question of whether the Fair Labor Standards Act, 29 U.S.C. § 201-219 (“FLSA”), entitles plaintiffs to minimum wages and other benefits. Rather, I write separately because choice of law principles preclude the application of American law in the first place.
A series of United States Supreme Court decisions governs the choice of law analysis in admiralty cases. Hellenic Lines Ltd. v. Rhoditis, 398 U.S. 306, 90 S.Ct. 1731, 26 L.Ed.2d 252 (1970); Romero v. International Terminal Operating Co., 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed.2d 368 (1959); Lauritzen v. Larsen, 345 U.S. 571, 73 S.Ct. 921, 97 L.Ed. 1254 (1953). The Lauritzen triad establishes an eight-factor balancing test to determine if a sufficient American interest exists to justify the application of American law to an admiralty dispute. DeMateos v. Texaco, Inc., 562 F.2d 895, 900-01 (3d Cir.1977). Those eight factors, not all of which should be accorded equal weight, are: (1) the place of injury; (2) the country of the ship’s flag; (3) the allegiance or domicile of the injured seamen; (4) the allegiance of the shipowner; (5) the place of contract; (6) the inaccessibility of a foreign forum; (7) the law of the forum; (8) and the defendant’s base of operations. Matute v. Procoast Navigation Ltd., 928 F.2d 627, 631-32 (3d Cir.1991). A court must evaluate these factors with an eye towards the national interest at stake. Hellenic Lines Ltd. v. Rhoditis, 398 U.S. at 309, 90 S.Ct. at 1734; Matute v. Procoast Navigation Ltd., 928 F.2d at 631-32.
Applying the Lauritzen test to the facts of this case, I conclude, as did the district court, that foreign law controls.1 Two factors favor the application of American law to this matter. Most importantly, the ships on which the plaintiffs worked flew the American flag.2 Additionally, the American forum entertaining this matter has an interest in drawing the parties under the control of its law. But these factors are of limited significance; as the *234district court stated, the overriding American interest in reflagging the tankers was the safeguarding of “United States security and foreign policy objectives in the Persian Gulf.” Cruz v. Chesapeake Shipping, Inc., 738 F.Supp. 809, 817 (D.Del.1990). This interest would hardly be served by the application of American labor law.
All other Lauritzen factors point in opposite directions. Plaintiffs’ domicile is the Philippines, which is also where the employment contracts were negotiated and signed. Provisions in the employment contracts stated that disputes arising under the contracts are to be resolved in Filipino forums pursuant to Filipino law. Since the place of contract was the Philippines, that nation might have been the place of injury. Conceivably, the place of injury could also have been one of the foreign countries where the plaintiffs were paid.
The defendants, for the most part, owe their allegiances to Kuwait. Similarly, defendants’ base of operations is Kuwait. Weighing all contacts, then, it becomes apparent that American interests are so insignificant that American law cannot be exported to this case.3
However, my brethren take the position that choice of law analysis is inappropriate in this instance because Congress, in formulating the relevant provisions of the FLSA, has made the choice of law for us. I respectfully disagree. The Supreme Court has recognized that the Lauritzen triad was “intended to guide courts in the application of maritime law generally.” Romero v. International Terminal Operating Co., 358 U.S. at 382, 79 S.Ct. at 485. As Judge Rosenn noted, though, if the legislature “ ‘has actually addressed itself to the choice of law problem, the courts ... must give effect to its intentions.’ ” Lauritzen v. Larsen, 345 U.S. at 579 n. 7, 73 S.Ct. at 926 n. 7 (quoting Cheatham and Reese, Choice of the Applicable Law, 52 Col.L.Rev. 959, 961 (1952)).4 But Congress has not “actually addressed” choice of law in the FLSA.
A recent Supreme Court decision provides guidance in determining when Congress has dictated to us a choice of law. In EEOC v. Arabian American Oil Co., — U.S. -, 111 S.Ct. 1227, 113 L.Ed.2d 274 (1991) (“Aramco”), the Court held that Title VII’s provisions do not extend to American citizens employed abroad by American employers. It is well-established that all congressional legislation is presumed to apply only within the territorial jurisdiction of the United States. Id. Ill S.Ct. at 1230. The court stated that this presumption could only be overcome if the party seeking protection of American law demonstrates a “clearly expressed” and “affirmative” congressional intent to the contrary. Id. Petitioners, unable to offer any “specific language” indicative of congressional intent, id. at 1232, relied on inferences deduced “from boilerplate language which can be found in any number of congressional acts.” Id. at 1232. These inferences produced no more than “plausible” interpretations of Title VII which were matched by equally plausible interpretations presented by the respondents. Id. Thus, the Court concluded that the petitioner employees failed to meet their burden of showing the clearly expressed congressional intention necessary to overcome the presumption of territoriality. Significantly, the Court reached its decision only after remarking that “had Congress intended Title VII to apply overseas, it would have addressed the subject of conflicts with foreign laws and procedures.” Id. at 1234.
The reasoning of Aramco should control our disposition of this issue. If Congress had intended to resolve conflicts between the FLSA and other nations’ labor laws in favor of American law, it was required to *235draft the FLSA in a manner which affirmatively and clearly expressed such intent. This, Congress did not do. The relevant provision of the FLSA, 29 U.S.C. § 206, does not address choice of law in “specific language;” indeed, it is silent on the matter. To mine any nugget of congressional intent, we must resort to “boilerplate language” which, as Judge Alito concedes, “does not definitively reveal whether Congress intended to specify a choice-of-law rule.” Op. of Judge Alito at 235-36. Given these observations, it cannot be said that Congress has affirmatively and clearly expressed its intent to make a choice of law.5
Absent a clearer indication of intent from Congress, I am convinced that a choice of law analysis in this case is required. Because that analysis reveals the inappropriateness of applying American law, I would affirm the district court’s order granting summary judgment.

. Because the issue is not before us, I express no opinion as to what nation's laws would apply to this dispute.


. Plaintiffs argue that the law of the flag dictates our choice of law. In other words, plaintiffs believe that because the ships on which they worked were American ships, American law must apply to their claims. This contention is totally without merit. If the Supreme Court had wished the ship’s flag to be the only consideration in choosing the applicable law, it would not have required analysis of seven other factors. While the country of the flag may be an important consideration, it is not the only one.


. This calculus would obviously have been different had the American contacts been more significant. For example, if the seamen were domiciled in the United States, American law would likely have applied. But the Filipino seamen in this instance did not even set foot in the United States during their employment. They were not paid in the United States. The ships on which they worked sailed exclusively from foreign port to foreign port, never once docking in an American port. American law cannot apply in these circumstances.


. Of course, any choice of law, whether performed by the legislature or the courts, must comport with strictures of the fifth amendment. DeMateos v. Texaco, Inc., 562 F.2d at 900-01.


. Judge Alito’s argument that the legislative history of the FLSA supplies the requisite indicator of Congressional intent is unavailing for the same reasons. Nowhere is there a passage in the legislative history specifically directed toward choice of law. Moreover, the Aramco Court’s refusal to discuss the legislative history of Title VII, despite a dissenting opinion which relied on that history extensively, would suggest that legislative history is irrelevant in our analysis.